Citation Nr: 0639486	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-20 337A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for chronic 
bronchitis and bilateral bronchiectasis, now rated as 10 
percent disabling. 

2.  Entitlement to service connection for chronic 
rhinosinusitis and allergic sinusitis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to May 
1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and an initial 10 percent rating for 
chronic bronchitis and bilateral bronchiectasis and from a 
December 2004 rating decision that denied service connection 
for chronic rhinosinusitis and allergic sinusitis. 

In his June 2004 appeal, the veteran requested a hearing 
before the Board sitting at the RO, but he withdrew his 
request by letter in July 2006.  


FINDINGS OF FACT

1.  The veteran's current chronic bronchitis and 
bronchiectasis is manifested by frequent productive cough 
with occasional blood streaks requiring repeated courses of 
antibiotic treatment more than twice per year.  There is no 
focal infiltrate in the lungs, and a concurrent pulmonary 
function test showed normal values, no airflow limitations, 
no change with bronchodilators, normal lung flow volume, and 
normal transfer factor for carbon dioxide. 

2.  The veteran's chronic rhinosinusitis and allergic 
rhinitis is not related to any incident of service and is not 
secondary to any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent, but 
not greater, for chronic bronchitis and bronchiectasis have 
been met as of July 30, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 
(DCs) 6600, 6601 (1995); 38 C.F.R. § 4.1, 4.3, 4.7, 4.97, DCs 
6600, 6601 (2006). 

2.  The criteria for service connection for chronic 
rhinosinusitis and allergic rhinitis have not been met.  
38 U.S.C.A. § 1110, 1113 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, September 
2004, November 2004, and March 2006; rating decisions in May 
2003, December 2004, and May 2006; and a statement of the 
case in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudications in the May 2004 
statement of the case and May 2006 rating decision. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Increased Rating for Chronic Bronchitis and Bronchiectasis

The veteran was diagnosed and treated for bilateral pneumonia 
in service.  In May 2003, the RO granted service connection 
and a 10 percent initial rating for chronic bronchitis and 
bronchiectasis, effective March 16, 1993, the date of claim.  
He seeks a higher initial rating because he feels that his 
symptoms were more severe at the time of the claim and have 
worsened since the initial rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The criteria for rating respiratory disorders changed 
effective October 7, 1996.  See 
61 Fed. Reg. 46,720 (Sep. 5, 1996).  The Court of Veteran's 
Appeals (Court) previously held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas.  
Accordingly, that rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 
Fed. Reg. 25,179 (May 4, 2004). 

In short, amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000).

Prior to the change, chronic bronchitis was rated as follows:  
a 10 percent rating was warranted if symptoms were moderate 
with considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent rating 
was warranted if symptoms were moderately severe with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  38 C.F.R. § 4.97, DC 6600 (1995).   
Bronchiectasis was rated as follows:  a 10 percent rating was 
warranted if symptoms were mild with paroxysmal cough, mostly 
at night or morning with purulent expectoration.  A 30 
percent rating was warranted if symptoms were moderate with 
persistent paroxysmal cough at intervals throughout the day, 
abundant purulent and fetid expectoration, and slight, if 
any, emphysema or loss of weight.  38 C.F.R. § 4.97, DC 6601 
(1995).

After October 7, 1996, chronic bronchitis is rated on the 
basis of pulmonary impairment using the results of a 
pulmonary function test.  A 10 percent rating is warranted if 
the Forced Expiratory Volume in one second (FEV-1) is 71 to 
80 percent of predicted value, the ratio FEV-1/ Forced Vital 
Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) is 66 to 80 percent predicted.  A 30 percent 
rating is warranted if FEV-1 is 56 to 70 percent of predicted 
value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 
56 to 65 percent predicted.  A 60 percent rating is warranted 
if  FEV-1 is 40 to 55 percent of predicted value, FEV-1/FVC 
is 40 to 55 percent, DLCO(SB) is 40 to 55 percent predicted, 
or if maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, DC 6600 (2006). 

Also after October 7, 1996, bronchiectasis is rated, in part, 
on incapacitating episodes of infection that require bed rest 
and treatment by a physician.  A 10 percent rating is 
warranted for symptoms of an intermittent productive cough 
with acute infection requiring a course of antibiotics at 
least twice a year.  A 30 percent rating is warranted for 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  A 60 percent rating is 
warranted for incapacitating episodes of infection of four to 
six week total duration per year, or; near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
use almost continuously.  38 C.F.R. § 4.97, DC 6601 (2006). 

In July 1993, a VA examiner noted the veteran's complaints of 
stuffy nose, difficulty breathing, and shortness of breath.  
On examination, the veteran's lungs were clear with no 
wheezing or other problems.  Although the examiner did not 
discuss X-ray indications, a March 1993 X-ray interpreted by 
another VA physician showed a left lower lobe subsegmental 
pulmonary scar, but otherwise no pulmonary disease.  At 
hearings in July 1994 and June 1996, the veteran stated that 
he had experienced chest congestion, cough, weakness, and 
shortness of breath since his service in 1952 and had taken 
over-the-counter and herb medicines with occasional courses 
of antibiotics.  A July 1996 X-ray showed that his lungs had 
no infiltrate, pleural effusion, or pulmonary disease.  In an 
August 1998 letter, a private physician noted that he had 
seen the veteran in 1981 and again in 1998 for symptoms of 
chronic bronchitis and had prescribed a course of antibiotics 
on each occasion. 

In a December 1999 letter, a private physician noted the 
veteran's reports of persistent productive cough with yellow 
sputum but no blood and with some wheezing and dyspnea on 
exertion.  On examination, he noted mild expiratory 
prolongation and rhonchi but no wheeze or rub.  A pulmonary 
function test showed results that were supranormal and 
therefore not correlated with the veteran's history or 
complaints.  Function was better prior to treatment with the 
bronchodilator.  In January 2000, a computed tomography (CT) 
scan of the lungs showed mild bilateral lower lobe changes of 
bronchiectasis, mild parenchymal changes related to scarring, 
and small air cysts at the apices.  Another pulmonary 
function test showed FEV-1 as 88 percent of predicted and 
FEV-1/FVC as 70 percent.  Post-bronchodilator results were 
lower, outside the normal range, and the physician noted that 
the veteran had marked difficulty following instructions.  
The physician also noted the paradoxical worsening of 
function after bronchodilator treatment which should have 
improved performance.  In a follow-up letter, the physician 
stated that he continued antibiotic treatment but otherwise 
focused treatment on correction of the veteran's nasal 
obstructions and deviated septum.  

In October 2001, a VA physician conducted a pulmonary 
examination and noted his review of the claims file.  He 
noted the veteran's reports of a chronic cough for over 50 
years and an inability to walk more than one to two blocks 
before experiencing shortness of breath.  However, he noted 
no history of hemoptysis, fever, weight loss, or anorexia and 
that the veteran could climb seven to eight flights of 
stairs.  He noted a history of treatment with antibiotics but 
did not note the duration or frequency of treatment.  On 
examination he noted mild inspiratory crackles but no 
wheezing. A concurrent pulmonary function test showed FEV-1 
as 106 percent of predicted and FEV-1/FVC as 75 percent.  
There was no improvement with bronchodilator treatment.  The 
veteran was unable to perform a DLCO test.  A concurrent CT 
scan showed evidence of small biapical bullous diseases and 
minimal left base bronchiectasis with small air cysts and 
parenchymal changes consistent with scarring. 

In November 2003, a VA examiner noted that the veteran 
continued to experience persistent productive cough with 
yellow sputum and prescribed a 10 day course of antibiotics.  
In February 2004, another VA examiner prescribed a 10 day 
course of a different antibiotic.  In April 2004, another VA 
examiner prescribed a 10 day course of a third antibiotic.  
The examiner also noted that the veteran had been treated 
with antibiotics by other physicians in the past for 
sinusitis.   In July 2004, a VA examiner noted that the 
veteran reported increased coughing and was producing phlegm 
with occasional streaks of blood.  On examination, his lungs 
were clear.  In August 2004, the veteran again reported 
coughing up phlegm with blood as well as episodes of being 
bedridden.  However, bed rest was not clearly and exclusively 
due to his respiratory condition.  On auscultation, his lungs 
again were clear.  The examiner continued to prescribe 
antibiotics on an alternating and refill basis in courses 
lasting 14 days.  In December 2004, a VA physician noted 
similar symptoms and that the veteran had just finished 
another prophylactic course of antibiotics.  Again, his lungs 
were clear with no rhonchi, wheezing, or rales.  

In February 2005, a VA examiner summarized the veteran's 
reported worsening symptoms over the last year.  She noted 
his reports of antibiotic treatment for monthly 
exacerbations, although she found records of only three 
prescriptions in the previous ten months.  She noted that the 
veteran had continued to have a persistent productive cough 
with occasional blood in sputum and that he spent half his 
time bedridden.  He was able to perform household chores, 
walk several blocks, and climb stairs at a slow pace.  She 
noted no anorexia or weight loss.  An X-ray taken two months 
earlier showed no focal infiltrate, and a concurrent 
pulmonary function test showed normal values, no airflow 
limitations, no change with bronchodilators, normal lung flow 
volume, and normal transfer factor for carbon dioxide.  FEV-1 
was 100 percent and 104 percent of predicted value, before 
and after bronchodilator respectively.  FEV-1/FVC was 79 and 
81 percent.  DLCO was 81 percent.  Arterial blood gases at 
rest on room air showed normal oxygen tension, and pulse 
oximetry showed normal oxygen saturation.  

VA outpatient treatment notes in July 2005 and August 2005 
showed a continuation of the same symptoms and use of 
antibiotics. 

The Board concludes that prior to July 30, 2004, the 
veteran's chronic bronchitis and bronchiectasis warranted a 
rating no greater than 10 percent under either the old or new 
criteria.  X-rays showed residual lung scarring but no lung 
infiltrates or other evidence of progressive pulmonary 
disease.  The veteran did experience persistent cough that he 
treated primarily with over-the-counter products.  Although 
he reported the occasional use of antibiotics, the frequency 
and duration of treatment was not shown in the records.  The 
veteran had some shortness of breath and occasional lung 
sounds. A higher rating was not warranted because there was 
no chronic airway obstruction, severe limitation of activity, 
considerable expectoration, or loss of weight.  Although one 
pulmonary function test factor in January 2000 met the 30 
percent criteria, it was not consistent with the other 
corresponding factor in the same test and response to 
bronchodilator treatment was also not consistent with 
expected results.  The examiner also questioned the results 
of the examination because of a paradoxical worsening of 
symptoms following the use of bronchodilators.  In addition, 
a subsequent pulmonary function test in October 2001 showed 
results consistent with the 10 percent criteria. 

The Board further concludes that a staged increased rating of 
not greater than 30 percent is warranted after July 30, 2004 
under the new criteria for bronchiectasis.  On that date, the 
medical records showed a worsening of symptoms that had 
required at least three courses of antibiotic treatment and 
the first reported manifestations of blood streaks in sputum.  
Although exact calculations of duration and frequency of 
treatment are not possible from the record, there is 
sufficient evidence to show that physicians ordered repeated 
10 to 14 day courses of antibiotic treatment in 2004 with a 
pattern established by mid-year.  On the other hand, the 
Board also notes that pulmonary function tests in October 
2001 and February 2005 do not reach the 30 percent criteria.  
X-rays and CT scans do not show evidence of progressive lung 
disease, and incapacitation was not ordered by physician and 
was not clearly linked to a respiratory condition.  Although 
the veteran experiences some shortness of breath on exertion, 
he is able to perform daily activities and his condition 
responds to medication.  Since there is some evidence to 
support both the 10 and the 30 percent rating, reasonable 
doubt will be resolved in favor of the veteran and a 30 
percent rating will be assigned as of the date of the 
examination on July 30, 2004.  A rating higher than 30 
percent is not warranted because the veteran does not use 
antibiotics continuously or experience anorexia, weight loss, 
or frank hemoptysis.  Pulmonary function test values also do 
not meet the criteria for a rating greater than 30 percent. 

The veteran contended that the February 2005 VA examination 
was inadequate because the examiner did not review the entire 
claims file.  The Board concludes that the examination was 
satisfactory since the examiner did review VA medical history 
records to note the previous pattern of antibiotic treatment.  
Her summary of the veteran's service and post-service 
symptoms was consistent with the claims file, and the Board 
considered the report for the purpose of establishing the 
severity of the veteran's condition at the time of the 
examination. 
 
Service Connection for Chronic Rhinosinusitis and Allergic 
Sinusitis
 
The veteran contends that his chronic sinus condition was 
caused by an episode of pneumonia in service or, 
alternatively, is secondary to service-connected bronchitis 
and bronchiectasis. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or a result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310. 

In April 2003, the Board denied a claim for service 
connection for chronic rhinosinutis and allergic rhinitis.  
After review of service and post-service medical records up 
to and including an October 2002 VA examination, the Board 
concluded that the veteran's chronic sinus condition was not 
related to any incident of service including an episode of 
pneumonia in 1952.  The Board placed greatest probative 
weight to the October 2002 VA physician who reviewed the 
entire claims file and stated that the veteran's chronic 
rhinosinusitis and allergic rhinitis was due to an inherent 
allergy condition. The veteran did not appeal, and the 
decision is final.  

In correspondence in July 2003, the veteran contended that 
his sinus condition was related to his service-connected lung 
disease and in September 2004 submitted copies of two 
laboratory reports.  A November 1999 brain CT scan showed 
inflammatory changes involving the ethmoid and sphenoid sinus 
and maxillary sinus.  A February 2001 magnetic resonance 
image of the brain noted significant ethnoid sinus disease 
and mild frontal disease that apparently followed earlier 
surgery to correct a deviated septum and removal of nasal 
obstructions.  Neither report addressed a causal relationship 
between chronic bronchitis and sinus disease.  

VA outpatient treatment notes from October 2002 to August 
2005 show continued diagnosis and treatment for chronic 
sinusitis.  However, there is no medical evidence to show 
that the veteran's sinus condition is secondary to bronchitis 
or bronchiectasis.  

Therefore, the Board concludes that service connection for 
chronic rhinosinusitis and allergic rhinitis is not 
warranted.  Absent any medical evidence to the contrary, the 
Board continues to place greatest weight on the opinion of 
the VA examiner in October 2002 who stated that the veteran's 
sinus condition is an inherent allergic condition.  Other 
examiners have discussed the sinus condition only in relation 
to the veteran's deviated septum and nasal obstructions.  The 
evidence does not show that any chronic rhinosinusitis or 
allergic rhinitis is due to or aggravated by any service-
connected condition.

The weight of the credible evidence demonstrates that the 
veteran's current chronic rhinosinusitis and allergic 
rhinitis are not related to his active service or to any 
other service-connected disabilities.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased initial rating of no greater than 30 percent for 
chronic bronchitis and bronchiectasis is granted not earlier 
than July 30, 2004. 

Service connection for chronic rhinosinusitis and allergic 
rhinitis is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


